NATIONWIDE MUTUAL FUNDS Nationwide HighMark Small Cap Core Fund Supplement dated May 16, 2014 to the Summary Prospectus dated March 1, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective immediately, Edward Herbert no longer serves as portfolio manager to the Nationwide HighMark Small Cap Core Fund.Accordingly, all references to, and information regarding, Edward Herbert in the Summary Prospectus, are deleted in their entirety. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
